DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 17/282,219 filed on 2021.04.01.

Claims 1-16 are currently pending and have been examined.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  “a controlled valve”.  Appropriate correction is required.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations:
Claim 12 - “means to force the opening of the pressure regulator and activate the air compressor”.
Claim 13 - “means to change cut-in and cut-off pressure thresholds of the air tank”.
Claim 15 – “a control unit for controlling”. 
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
Claim 12 – “means”
Claim 13 – “means” 
Claim 15 – “unit”
coupled with functional language:
“to force the opening”
“to change”
“controlling”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12-13 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
interpreted as: see 35 USC 112, 2nd Paragraph rejection 
interpreted as: see 35 USC 112, 2nd Paragraph rejection
interpreted as: see 35 USC 112, 2nd Paragraph rejection


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 recites the limitation “means to force the opening of the pressure regulator and activate the air compressor” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of 
The specification does not describe the structure corresponding to “means to force the opening of the pressure regulator and activate the air compressor”. 
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
Claims 13-14 are rejected as depending from claim 1.
Claim 13 recites the limitation “means to change cut-in and cut-off pressure thresholds of the air tank” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
The specification does not describe the structure corresponding to “means to change cut-in and cut-off pressure thresholds of the air tank”. 
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.
Claim 15 recites the limitation “control unit for controlling” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation.  Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
The specification does not describe the structure corresponding to “control unit for controlling”. 
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “means to force the opening of the pressure regulator and activate the air compressor” which has been interpreted as a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification does not yield the structure that performs the function of power-converting.  The specification does not describe the structure corresponding to “means to force the opening of the pressure regulator and activate the air compressor”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

In claim 12 the recitation “means to force the opening of the pressure regulator and activate the air compressor” renders the claims indefinite because the specification does not define the structure corresponding to “means to force the opening of the pressure regulator and activate the air compressor”. The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all ways of performing a function, known and unknown.  Therefore, such an unbounded limitation renders the claim indefinite.
Claims 13-14 are rejected as depending from claim 12.
Claim 13 recites “means to change cut-in and cut-off pressure thresholds of the air tank” which has been interpreted as a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification does not yield the structure that performs the function of power-converting.  The specification does not describe the structure corresponding to “means to change cut-in and cut-off pressure thresholds of the air tank”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 

In claim 13 the recitation “means to change cut-in and cut-off pressure thresholds of the air tank” renders the claims indefinite because the specification does not define the structure corresponding to “means to change cut-in and cut-off pressure thresholds of the air tank”. The reason that the claim is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation.  There are no boundaries or limits imposed by structure, material or acts.  The claim will cover all ways of performing a function, known and unknown.  Therefore, such an unbounded limitation renders the claim indefinite.
Claim 15 recites “control unit for controlling” which has been interpreted as a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification does not yield the structure that performs the function of power-converting.  The specification does not describe the structure corresponding to “control unit for controlling”.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 15 the recitation “control unit for controlling” renders the claims indefinite because the specification does not define the structure corresponding to “control unit for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13-15 are indefinite due to the use of “it” as it is unclear what “it” is intended to refer to, thus the metes and bounds of the claim are unclear.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by DE 196 37 571 A1 to PLEIMUNG (cited by applicant).

    PNG
    media_image1.png
    602
    878
    media_image1.png
    Greyscale



As to claim 1
PLEIMUNG discloses (referring to annotated fig. 3, supra) a compressed air generation system for an automotive vehicle ([0002], all citations are to the provided translation), comprising: 
a turbocompressor (turbocharger 7 has compressor 12) feeding an internal combustion engine (1) of the automotive vehicle with compressed air (via connecting line 10), 
an air compressor (3), 
at least one compressed air tank (19) connected to an outlet pipe of the air compressor (18), 
the air compressor (3) comprising an inlet pipe fed (15) with compressed air from the turbocompressor (fed via 14), 
wherein the compressed air generation system comprises a pressure regulator (14) placed downstream the turbocompressor (12) and upstream the air compressor (3) and which limits the pressure of the compressed air fed from the turbocompressor to the air compressor to a first threshold (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has 
As to claim 11
 PLEIMUNG discloses wherein the pressure regulator (14) is connected to the inlet pipe (15) of the air compressor.
As to claim 16
PLEIMUNG discloses an automotive vehicle ([0002]), such as a truck, comprising a compressed air generation system according to claim 1 (see [0002] and explanation for claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over PLEIMUNG in view of US 2017/0226942 to DENNER (cited by applicant). 

    PNG
    media_image2.png
    628
    926
    media_image2.png
    Greyscale
As to claim 2
 PLEIMUNG discloses wherein the compressed air generation system comprises a tank sensor adapted to detect the quantity of compressed air contained in the air tank ([0008] discusses reaching), and a controlled valve (14) adapted to close the feeding of the inlet pipe of the air compressor with the turbocompressor if the tank sensor detects that the air tank is full (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
PLEIMUNG does not disclose the compressed air generation system comprises a tank sensor adapted to detect the quantity of compressed air contained in the air tank (note that [0008] discusses the actions taken once a tank pressure is reached which reasonably implies use of a sensor to make that determination). 
However, an invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches the pressure in a pressure reservoir 18 is monitored with a pressure sensor 29 ([0045]) 

As to claim 3
 PLEIMUNG discloses the controlled valve is formed by the pressure regulator that can be closed (14 is a pressure regulator) but does not disclose the pressure regulator comprises a controllable actuator adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator.
DENNER teaches a regulating valve in what is considered analogous art.  DENNER teaches a pressure regulator (14 in fig. 1) that comprises a controllable actuator (14 is a schematic symbol of a one way, normally open, spring assisted cylinder actuated valve) adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator (the recitation following adapted to is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114. But see [0042]).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a pressure regulator with controllable actuator (fig. 1). Therefore it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the controlled valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve.

As to claim 4
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:  the controllable actuator is a pressure-controlled piston (14 is a schematic symbol of a one way, normally open, spring assisted cylinder actuated valve; the cylinder includes a piston) which closes the pressure regulator (per standard pneumatic circuit symbol notation, the valve in  fig. 1 is in a closed state when the cylinder is actuated via pressure from line 43).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of 

As to claim 5
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:  wherein in the absence of control pressure acting on the pressure controlled piston, the pressure regulator is open (see fig. 1 and the explanation for claim 4).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a pressure controlled piston. Therefore it would be obvious to one of ordinary skill in the art to use the teachings of DENNER with the control valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve.

As to claim 6
PLEIMUNG does not explicitly disclose the following which is taught by DENNER:   wherein the controlled valve is a valve (see explanation for claim 3) connected on the inlet pipe of the air compressor upstream the pressure regulator (see explanation for claim 3 and fig. 3).

As to claim 7
PLEIMUNG discloses wherein the air compressor is able to be stopped or placed in a rest mode when the tank sensor detects that the air tank is full (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).
As to claim 8
PLEIMUNG does not explicitly disclose the following which is taught by DENNER: wherein the compressed air generation system comprises a pressure relief valve (blow off valve 14, fig. 1) adapted to release to the atmosphere compressed air accumulated between the pressure regulator and the air compressor (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed 
However, an invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a relief valve (14) at a point between a compressor (08) and a tank (18) to avoid overpressure and damage. Therefore it would be obvious to one of ordinary skill in the art to use the teachings of DENNER to utilize the blow off valve as claimed. 

As to claim 10
PLEIMUNG discloses a valve (16) connected on the inlet pipe of the air compressor downstream the pressure regulator (14).
As to claim 12
PLEIMUNG does not explicitly disclose the following which is taught by DENNER: wherein the compressed air generation system comprises means to force the opening of the pressure regulator and activate the air compressor so that a temperature of exhaust gases of the engine of the vehicle is increased (control system in [0015]).
However, an invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. DENNER teaches use of a control system ([0015]-[0016]). Therefore it would be obvious to one of ordinary skill in the art to use the teachings of DENNER to provide a control system to ensure desired function of the system.
As to claim 13
PLEIMUNG does not explicitly disclose it comprises means to change cut-in and cut-off pressure thresholds of the air tank. However, it would be obvious to provide this one of ordinary skill would recognize the usefulness of adjustment to, for example, tailor operation of the system to different operating conditions and because adjustability is not a patentable advance. MPEP 2144.04.

As to claim 14
 PLEIMUNG discloses a discharge valve (21) connected on the outlet pipe of the air compressor (18’) which is opened during forced opening of the pressure regulator and activation of the air compressor (this recitation is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 

As to claim 15
PLEIMUNG it comprises a control unit for controlling ([0018] discusses automatic control which infers a controller) at least: a controlled valve adapted to close the feeding of the inlet pipe of the air compressor with the turbocompressor if a tank sensor of the compressed air generation system detects that the air tank is full (see explanation for claim 2); the operation of the air compressor (see explanation for claim 7); a pressure relief valve adapted to release to the atmosphere compressed air accumulated between the pressure regulator and the air compressor (see explanation for claim 8); cut-in and cut-off pressure thresholds of the air tank; a discharge valve (21) connected on the outlet pipe of the air compressor (18’) which is opened during forced opening of the pressure regulator and activation of the air compressor (the use of ‘which is'  indicates this is a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PLEIMUNG in view of DENNER and further in view of US 5,178,799 to BROWN et al., hereinafter BROWN.
As to claim 3
 PLEIMUNG discloses the controlled valve is formed by the pressure regulator that can be closed (14 is a pressure regulator) but does not disclose the pressure regulator comprises a controllable actuator adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator.
BROWN teaches a regulating valve and is considered analogous art.  BROWN teaches a pressure regulator (24 in figs. 2 and 6 and 66 in figs. 4 and 7) that comprises a controllable actuator (diaphragm 54, 84; the diaphragm 54 is controllable as described in col. 4, lns. 4 to 6 and the diaphragm 84 is controllable as described in col. 4, lns. 53 to 61) adapted to close the pressure regulator whatever the pressure upstream the pressure regulator and the pressure downstream the pressure regulator (the recitation following adapted to is interpreted as a functional recitation. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not diaphragm 54 allows valve element 44 to reclose under the urging of spring 48.).
An invention is obvious where some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. BROWN teaches use of a pressure regulator. Therefore it would be obvious to one of ordinary skill in the art to use the teachings of BROWN with the controlled valve of PLEIMUNG in order to utilize a controllable actuator for the purpose of controlling flow through the valve. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US-20090235663-A1	US-20110132335-A1	US-20110283976-A1 
US-20120090580-A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
3/7/2022


Appendix:

Translation of DE19637571A1


    PNG
    media_image3.png
    90
    180
    media_image3.png
    Greyscale
Patent Translate
Powered by EPO and Google
Notice
This translation is machine-generated. It cannot be guaranteed that it is intelligible, accurate, complete, reliable or fit for specific purposes. Critical decisions, such as commercially relevant or financial decisions, should not be based on machine-translation output.
DESCRIPTION DE19637571A1
[0001]
13 The invention relates to an internal combustion engine with a crankcase and at least one cylinder unit, which has an intake system to which combustion air can be supplied from the compressor turbine of an exhaust gas turbocharger, the connecting line between the compressor turbine of the exhaust gas turbocharger and the intake line also being able to be connected to the inlet of a further air compressor and a Method for operating a correspondingly designed internal combustion engine.
[0002]
22 Such an internal combustion engine is known from EP-A-0,369,189. This internal combustion engine is intended to drive a passenger car and is intended to be operated with a fuel-air mixture. An excess return line is provided between the exhaust gas turbocharger and the further air compressor, via which the excess charge air generated by the exhaust gas turbocharger is routed to the suction side of the further air compressor when a maximum permissible charge pressure is exceeded. As a result, the drive power of the additional air compressor, which is otherwise driven mechanically, can be reduced and, if necessary, mechanical work can even be recovered by operating the additional air compressor as a prime mover.
[0003]
33 The invention is based on the object of specifying an internal combustion engine and a method for operating such an internal combustion engine, the operation of which is further optimized beyond the advantages described in the prior art.
[0004]
39 According to the internal combustion engine described, this object is achieved in that the air compressor is a compressor to which an external air consumer can be connected.
41 The exhaust gas turbocharger is designed in such a way that a significantly higher boost pressure can be generated than is required by the internal combustion engine. This excess air provided via the charge air required is supplied to the inlet of the air compressor designed as a compressor. The unit consisting of an internal combustion engine and a compressor can be used, for example, on construction sites to operate air consumers such as chisels or other airpowered work equipment. A significant difference compared to the prior art is that the overall efficiency can be increased by the design 
[0005]
54 In a further development of the invention, a control valve is switched on in the connecting line between the compressor turbine and the intake line, which controls a division of the compressed air flow into the intake line and into the compressor.
57 When a defined pressure is reached downstream of the compressor turbine, this control valve controls in such a way that the excess air produced beyond the required charge air for operating the combustion engine is discharged to the compressor. In a further embodiment of the invention, a switching element is inserted into the air supply line from the control valve to the compressor, which switching element can reverse the air inlet into the compressor from the control valve to an atmosphere inlet. This switching element is set in such a way that - when the charge air generated by the compressor turbine is required exclusively for the operation of the internal combustion engine and therefore no excess air is routed from the control valve to the compressor, the switching element reverses the air inlet to the atmosphere inlet - i.e. free intake. However, as soon as the control valve diverts excess air into the air supply line at a pressure which is above atmospheric pressure, the switching element is adjusted in such a way that this excess air produced is completely supplied to the compressor.
69 If the delivered excess air quantity is not sufficient in a transition area, air can also be sucked in from the atmosphere inlet.
[0006]
74 For this purpose, in a further development of the invention, the switching element is designed as a jet pump, optionally with an integrated switching valve.
76 The jet pump is operated by the excess air diverted from the control valve. The compressor is designed in such a way that it can be operated both with precompressed air--ie excess air from the compressor turbine--and with atmospheric pressure on the suction side--ie with air sucked in from the atmospheric inlet.
[0007]
83 In a development of the invention, a second exhaust gas turbocharger is connected upstream of the first exhaust gas turbocharger.
85 In this case, the first exhaust gas turbocharger and the second exhaust gas turbocharger are coordinated in such a way that both the desired air quantities and the desired pressures are achieved. In this configuration in particular, intercoolers can be used on the output side of the compressor turbine of the second exhaust gas turbocharger and on the output side of the compressor turbine of the first exhaust gas turbocharger, if required. The compressed air is cooled in a known manner by this intercooler.

94 In a further development of the invention, a pressure accumulator is connected downstream of the compressor.
96 This pressure accumulator is filled with air during operation of the internal combustion engine. In a further development of the invention, the pressure accumulator is connected to the intake system of the internal combustion engine via a control valve. For starting, the internal combustion engine is operated as previously described. When a certain pressure is reached in the accumulator, the output of the compressor turbine is switched exclusively to the air inlet into the compressor via the control valve and the internal combustion engine is supplied with charge air from the accumulator via the control valve. The charge air pressure is regulated via the control valve in accordance with the power-dependent requirement of the internal combustion engine.
[0009]
108 Further configurations of the invention can be found in the description of the drawings, in which the exemplary embodiments illustrated in the figures are described in more detail.
[0010]
113 Show it:
[0011]
117 1 shows a first variant with an exhaust gas turbocharger and a compressor,
[0012]
121 Fig. 2 shows a variant with two turbochargers and a compressor and
[0013]
125 3 shows a variant with an exhaust gas turbocharger, a compressor and a downstream pressure accumulator.
[0014]
130 An internal combustion engine 1 according to FIG. 1 is equipped with a crankcase in a known design and has at least one, preferably four or six, cylinder unit(s).
132 Fuel is supplied to these cylinder units via an injection system, with the necessary combustion air being supplied to the individual combustion chambers of the cylinder units via an intake system. The exhaust gas leaves the cylinder units via an exhaust pipe. A drive shaft 2 , which drives the compressor of a compressor 3 , is fastened to the crankshaft, which is rotatably mounted in the crankcase of the internal combustion engine 1 . The internal combustion engine 1 and the compressor 3 form a structural unit that can be used, for example, as a mobile or mobile unit, for example in the construction sector or in general in industry to operate air consumers such as caulking tools or other air-powered tools.
[0015]
143 An exhaust line 4a is connected to the exhaust system of the internal combustion engine 1 and is connected to the exhaust gas turbine 6 of an exhaust gas turbocharger 
146 In this case, the shutoff valve 5 controls a bypass line 8 which connects the exhaust gas line 4a upstream of the exhaust gas turbine 6 to a further exhaust gas line 4b downstream of the exhaust gas turbine 6 . The shutoff valve 5 is controlled in a known manner as a function of parameters of the internal combustion engine 1, the exhaust gas turbocharger 7 and the corresponding air flows. The air flow and air pressure measured by a sensor in a connecting line 10 explained below is transmitted to the shut-off valve 5, for example via a signal line 9. The compressor turbine 12 driven by the exhaust gas turbine 6 of the exhaust gas turbocharger 7 via a shaft 11 draws in combustion air from the environment and feeds this compressed combustion air as charge air via the connecting line 10 to the intake system of the internal combustion engine 1 . If necessary, a charge air cooler 13 is switched on in the connecting line 10 . A control valve 14 is also inserted into the connecting line 10 and is connected to the air inlet of the compressor 3 via an air supply line 15 .
158 The control valve 14 can be steplessly switched so that the compressed air flow supplied by the compressor turbine 12 can be distributed in any quantity flows to the intake system of the internal combustion engine 1 and the air supply to the compressor. Finally, a switching element 16 is inserted into the air supply line 15, which, if necessary, reverses the air inlet into the compressor from the control valve 14 to an atmosphere inlet 17. In this case, the switching element 16 can be designed as a jet pump, if necessary with an integrated switching valve.
Any air-consuming tools or devices can be connected to the air outlet 18 of the compressor 3 .
[0016]
168 In addition, a second exhaust gas turbocharger 7' is shown in FIG. provided, which is connected additively to the first exhaust gas turbocharger 7 .
170 As a result, the exhaust gas energy is used twice and two-stage charge air compression is made possible.
[0017]
175 In FIG. 3, the compressor 3 is assigned a pressure accumulator 19, to which the air coming from the air outlet 18 is fed, possibly cooled via a cooler 20.
177 The air can then be removed from this pressure accumulator 19 as required, with this air being released via an air outlet 18'. can also be fed to the intake system of the internal combustion engine 1 . A control valve 21 is provided for quantity control.
[0018]
183 With regard to the general function of the invention, it should be noted that the exhaust gas turbocharger(s) 7, 7' is/are designed in such a way that a significantly higher air flow can be delivered than is required by the internal combustion engine 1 for operation.
186 This "excess" air flow is supplied to a compressor 3 operated by the internal